261 N.W.2d 126 (1978)
STATE of South Dakota, Plaintiff and Respondent,
v.
Rex Allen JORDAN, Defendant and Appellant.
No. 12062.
Supreme Court of South Dakota.
January 5, 1978.
Harry W. Christianson, Asst. Atty. Gen., Pierre, for plaintiff and respondent; William J. Janklow, Atty. Gen., Pierre, on brief.
Ronald E. Brodowicz, Public Defender's Office, Rapid City, for defendant and appellant.
HECK, Circuit Judge.
The defendant, Rex Allen Jordan, was charged with two counts of first degree robbery. During the course of the proceedings, he moved to suppress certain evidence. After due hearing, the motion was denied. Later, after plea negotiations, the defendant entered pleas of guilty to both counts. At the arraignment, the defendant's counsel stated that the defendant wished to reserve his right to appeal any of the rulings previously made by the court. The reservation of the right to appeal was not made a part of the plea agreement. The circuit judge advised the defendant that by entering his pleas of guilty he would waive his right to appeal the prior rulings of the court.
The question before this court is whether a defendant who has knowingly and intelligently entered a plea of guilty can reserve his right to appeal nonjurisdictional matters.
This court previously has said that a plea of guilty, "if voluntarily and understandably made, is conclusive as to the defendant's guilt, admitting all the facts and waiving all nonjurisdictional defects in the prior proceedings * * *." State ex rel. Condon v. Erickson, 85 S.D. 302, 307, 182 N.W.2d 304, 306-7.
There is no question that a voluntary and intelligent plea of guilty was entered by the defendant. By his plea of guilty he has admitted the facts establishing the essential elements of the crime with which he was charged. We conclude that he has waived his right to appeal nonjurisdictional defects.
Since the defendant is not entitled to appeal, the other objections raised need not be considered.
The judgment of the trial court is affirmed.
All the Justices concur.
HECK, Circuit Judge, sitting for ZASTROW, J., disqualified.